Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 all start with a “printing apparatus”.  However, in the body of the claims, no structure is claimed for performing any printing.  There are a few mentions of cutting “recording paper”.  It is not clear if a cutter that is capable of being connected to a printer for cutting printed paper would infringe or not.
Claim 6 recites that the cutting end of the blade has a width larger than the uncut portion of the recording paper.  It is not clear how a cutting mechanism sold with no paper would determine if they are infringing or not.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102a1 as being anticipated by Miyatsu et al.(6,109,154), who shows a cutting mechanism with all of the recited limitations including;
a first blade (23); 
a plate (242a) configured to support the first blade; and 
a first rotating body (215) that drives the first blade, wherein 
one of the first blade and the plate includes a guide groove (in plate 215), 
another of the first blade and the plate includes a guide shaft (prong 131c) configured to be coupled to the guide groove, 
the guide groove has a first side and a second side (see image below), 
the second side includes a certain portion that extends in a direction away from the first side (see image below),

    PNG
    media_image1.png
    400
    500
    media_image1.png
    Greyscale
 
when the first rotating body rotates in a first rotational direction (C3 in figure 10) to move the first blade toward the recording paper, the guide shaft changes a position with respect to the guide groove along the first side and the first blade performs the partial cutting, and 
when the first rotating body rotates in a second rotational direction (C1 in figure 9) different from the first rotational direction to move the first blade toward the recording paper, the guide shaft changes the position with respect to the guide groove along the second side and the first blade performs the full cutting (read first full paragraph of column 6).
	Miyatsu has structure that makes it capable of cutting printed paper.	

Claims 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
There is prior art that shows a blade that can be tilted, such as WO 2006/114823 (compare figures 2 and 3), but this is done for a different reason.  Combining this feature with the base reference to Miyatsu would not result in the recited functionality in claim 3.

Made of record but not relied on are numerous additional patent documents showing pertinent paper cutters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724